283 U.S. 52 (1931)
CARR, DIRECTOR OF IMMIGRATION,
v.
ZAJA.
No. 125.
Supreme Court of United States.
Argued March 2, 1931.
Decided March 23, 1931.
CERTIORARI TO THE CIRCUIT COURT OF APPEALS FOR THE NINTH CIRCUIT.
Mr. Claude R. Branch, Special Assistant to the Attorney General, with whom Attorney General Mitchell, Assistant Attorney General Dodds, Messrs. Albert E. Reitzel and B.W. Butler, Assistant Solicitors, Department of Labor, Harry S. Ridgely, and Erwin N. Griswold were on the brief, for petitioner.
Mr. Erwin I. Feldman, with whom Mr. J. Edward Keating was on the brief, for respondent.
MR. JUSTICE HOLMES delivered the opinion of the Court.
This case raises the same question as No. 92, ante, p. 48, but, as stated in No. 92, was decided the other way by the Circuit Court of Appeals for the Ninth Circuit. Zaja is a Dalmatian, citizen of Jugo-Slavia. He shipped as a seaman upon an Italian ship and on its arrival at San Pedro, California, deserted the ship on January 25, 1925. He was arrested on October 4, 1928, more than three years after his entry, and after a hearing was ordered to be deported on the same ground as in No. 92. He obtained a *53 writ of habeas corpus and was ordered to be discharged from custody. 37 F. (2d) 1016. The judgment must be reversed for the reasons given in No. 92. It is objected that the mandate of the Circuit Court of Appeals was not stayed, but was issued to the District Court and spread upon its records and that therefore the case is finished. But that does not defeat the jurisdiction of this Court. The Conqueror, 166 U.S. 110, 113. Louisville & Nashville R. Co. v. Behlmer, 169 U.S. 644, 648. Rule 45.
Judgment reversed.